Citation Nr: 1444545	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-27 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for the Veteran's cause of death.

2.  Entitlement to service connection for the Veteran's cause of death.


WITNESSES AT HEARING ON APPEAL

Appellant & A.W.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1951 to January 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Appellant now resides in Georgia, so the matter is now handled by the RO in Atlanta, Georgia.   

The Appellant requested a hearing before the Board.  The requested hearing was conducted in June 2014 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

While the Georgia Department of Veterans Service (GDVS) has been receiving decision documents and even represented the Appellant at the Board hearing, the last VA Form 21-22 executed in favor of this service was in January 2005.  Virtual VA reveals that the Appellant executed a VA Form 21-22 in favor of the American Legion (AL) in August 2011.  An August 2014 Report of Contact shows the Board advised the Appellant that due to her last VAF 21-22 indicating AL as her representative, she needed a current one showing representation in favor of GDVS.  The Appellant reported that she wished to remain with GDVS.  The Appellant's current address was verified and VAF 21-22 was mailed to the Appellant.  The record reflects that the Appellant did not return an executed VAF 21-22.  

In the April 2010 notice of decision of denial of service connection for the cause of the Veteran's death, it was also noted that the Appellant's claim for death pension benefits could not be considered because she did not provide an Eligibility Verification Report.  The record reflects that thereafter the Appellant submitted the report in July 2010.  The Appellant's representative mentioned at the hearing that the report had been submitted to the RO.  It is unclear what action, if any, has been conducted on the death pension claim in light of the submission of the report.  This matter is REFERRED to the RO/AMC for appropriate action. 

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for the cause of the Veteran's death was denied by the RO in an August 2005 rating decision; the Appellant was notified in writing of the decision, but she did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's cause of death received since the August 2005 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating decision that denied entitlement to service connection for the Veteran's cause of death is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  Evidence received since the August 2005 rating decision is new and material, and the Appellant's claim for service connection for the Veteran's cause of death is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Appellant.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for the Veteran's Cause of Death

The Appellant seeks to reopen her claim for entitlement to service connection for the Veteran's cause of death.

Notwithstanding the determination by the RO that new and material evidence has or has not been received to reopen the Appellant's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). the May 2009 medical evidence against the other evidence of record.  

The record, with respect to this claim, reflects that a claim for entitlement to service connection for the Veteran's cause of death was last denied in a rating decision of August 2005.  The Appellant did not complete a timely appeal and subsequently the August 2005 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Appellant's claim for service connection for the Veteran's cause of death may only be opened if new and material evidence is submitted. 

In this instance, since the August 2005 rating decision denied the claim on the basis that there was no evidence that the Veteran's death was due to a service-connected disability, the Board finds that new and material evidence would consist of evidence that the Veteran's death was due to a service-connected disability.

In a February 1957 rating decision for hospital or treatment purposes, it was determined that the first evidence of record showing the Veteran had a psychosis was in November 1956.  In a September 1959 report by a clinical social worker, it was noted that the Veteran became mentally ill in 1956.  The evidence received since the August 2005 rating decision consists of records and documents.  Among other things, the Appellant testified during the June 2014 Board hearing that she believes the Veteran's psychiatric disorder was a cause of his death, and that the Veteran had possibly been misdiagnosed with schizophrenia instead of posttraumatic stress disorder (PTSD).  See June 2014 Board Hearing Transcript, pages 4-7.  The Appellant also asserts that the Veteran's possible PTSD was due to his time in service.  He served in Korea and he exclaimed that he was "constantly dodging bullets" and he told "her to get out of the way to keep the bullets from hitting her."  Id.

The Board must presume the credibility of all newly submitted evidence for the purpose of determining if such evidence is new and material evidence sufficient to reopen the claim.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  It is impermissible for the Board to weigh the evidence prior to reopening the claim.  See Duran v. Brown, 7 Vet.App. 216, 220 (1994).

Presuming its credibility, the aforementioned evidence indicates that there is a possibility the Veteran's cause of death was due to a service-connected disability.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for the Veteran's cause of death, to this extent, the appeal is granted.


REMAND

Entitlement to service connection for the Veteran's cause of death has been reopened.  

In light of the evidence presented, additional clinical information is necessary.  VA has a duty to assist a claimant in obtaining evidence; such assistance includes assisting the Appellant in the procurement of pertinent records and providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Here, the Appellant has indicated that the Veteran was treated at a VA Medical Center in Augusta and later transferred to a nursing home facility in Baton Rouge.  All VA treatment records should be obtained and associated with the claims file as well as the records from the nursing home facility in Baton Rouge.  Additionally, the Board notes that the Veteran's death certificate indicates that he died at the Baton Rouge General Hospital.  The Veteran's terminal medical records are not of record.  The record also reflects that the Veteran had been in receipt of SSA benefits.  These records should also be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all relevant treatment records, including terminal records.  In particular, obtain:

a)  VA treatment records from Augusta, Georgia;

b) VA treatment records from Tuskegee, Alabama VA Medical Center;

c) VA treatment records from Baton Rouge Outpatient Clinic, Louisiana;

d)  private treatment records from a nursing home facility in Baton Rouge; 

e)  private treatment records from Baton Rouge General Hospital.

If these records cannot be located, a written statement to that effect should be requested for incorporation into the record, and appropriate notice should be provided to the Appellant.

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession. All attempts should be made to obtain such records. 

3.  After completing the above actions, the Appellant's claim should be readjudicated. 

If the claim remains denied, the Appellant and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


